People v Barry (2017 NY Slip Op 03909)





People v Barry


2017 NY Slip Op 03909


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Friedman, J.P., Richter, Moskowitz, Gische, Kapnick, JJ.


4035 4199/14

[*1]The People of the State of New York, Respondent,
vHamadou Barry, Defendant-Appellant.


Galluzzo & Arnone LLP, New York (Matthew Galluzzo of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered September 10, 2015, convicting defendant, after a nonjury trial, of forcible touching, and sentencing him to a term of one year, unanimously affirmed.
The record supports the court's determination that, notwithstanding an unduly suggestive lineup, the victim had an independent source for an in-court identification of defendant (see Neil v Biggers , 409 U.S. 188, 199-200 [1972]; People v Williams , 222 AD2d 149, 153 [1st Dept 1996], lv denied  88 NY2d 1072 [1996]). The victim recognized defendant as someone she had encountered numerous times in the area of her work over the course of approximately two years, and she had ample opportunity to view her assailant during the crime, for a period of minutes under good lighting conditions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK